Citation Nr: 1545140	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1990 to June 1991.  He also served as a member of a reserve component with periods of active duty for training and inactive duty training.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder.  The Board subsequently remanded the case multiple times, most recently in June 2012, for further notification, evidentiary development, and adjudication. 

In the June 2012 remand the Board noted that the Veteran had been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both PTSD and anxiety disorder.  The Board thus characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a July 2013 Decision, the Board denied the claim on appeal.  The Veteran subsequently appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an October 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case for further development and adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, in an October 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case for further development and adjudication.  The Court essentially concluded that an April 2013 VA mental health examination relied upon by the Board in the July 2013 decision was inadequate in several respects and that the Board clearly erred in relying upon it.  

For example, the Court determined that the examiner had failed to provide a sufficient clinical explanation for her finding that the Veteran's stressor does not meet the DSM criterion A for a PTSD diagnosis.  The Court was particularly concerned that the VA examiner discounted an in-service stressor that had been conceded by VA.  The Court explained that although the examiner noted that the Veteran had stated that he was stationed in Egypt when a SCUD missile may have landed near his old unit in Saudi Arabia, the examiner did not appear to appreciate that the Appeals Management Center (AMC) had concluded that the Veteran was in Saudi Arabia while SCUD missiles were a threat and the veteran had "fear of potential hostile military activity in the form of SCUD missile attacks."

In addition, the Court also expressed concern over the VA examiner's conclusion that the Veteran did not demonstrate the sympatology of PTSD at the time of the examination, in light of other medical evidence of record noting such symptomatology during the pendency of this appeal.  

In light of the concerns raised by the Court, the Board finds that further VA examination is necessary to clarify whether the Veteran has a psychiatric disorder, to include PTSD, as a result of his military service.

Accordingly, the case is REMANDED for the following action:

1.   Send to the Veteran and his representative a letter 
	requesting that the Veteran provide sufficient 
	information, and if necessary, authorization, to enable 
	the RO to obtain any additional evidence pertinent to 
	the claim that has been remanded that is not currently 
	of record.  Specifically request that the Veteran 	furnish, or furnish current, appropriate authorization to 
	obtain, records of any pertinent private treatment.

2.   Schedule the Veteran for an examination to determine 
	the nature, extent, and etiology of all current 
	psychiatric disorder(s) that he may have.  The 
	examiner should elicit from the Veteran a detailed 
	history regarding the onset and progression of relevant 
	symptoms.  The claims folder must be made available 
	to the examiner for review of the case, and the 
	examination report should include a discussion of the 
	Veteran's documented medical history and assertions.  
	A notation to the effect that this record review took 
	place should be included in the report.  All indicated 
	tests and studies, including any necessary 
	psychological testing, are to be performed, and the 
	examiner should review the results of any testing prior 
	to completing the report.  After examining the Veteran 
	and reviewing the relevant evidence of record, the 
	examiner should clearly identify all psychiatric 
	disorders found. 

a.)  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association  (DSM-IV). The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094  (Aug. 4, 2014).

   b.)  The examiner should opine as to whether it is at 
   least as likely as not (i.e., a 50 percent probability or
    greater) that any PTSD is related to a fear of hostile 
   military or terrorist activity, and the stressor is 
   consistent with the types, places, and circumstances of 
   the Veteran's service.  If the Veteran does not meet 
   the criteria for a diagnosis of PTSD, the examiner 
   should explain why. 

The examiner is advised that it has been determined that the Veteran's unit was in Cairo, Egypt in support of Operation Desert Storm, with duties of the Security Police to include security at a classified airport, and that in January 1991, heightened security measures were implemented, including requiring service members to work 12-hour shifts.  For this reason, it has been further determined that the Veteran's claimed fear of hostile military activity in the form of potential SCUD missile attacks was consistent with the time, place and circumstances of his service.  

If it is determined that a diagnosis of PTSD is not warranted, the examiner should, to the extent possible, reconcile this finding with previous medical evidence showing diagnoses of PTSD or symptoms consistent with PTSD.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service.

c.)  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that the first clinical manifestation of any such diagnosed disorder is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his active service.   

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.   Then, adjudicate the issue on appeal.  If any 
	benefit sought on appeal remains denied, furnish the 
	Veteran and his representative with a Supplemental 
	Statement of the Case and afford them the opportunity 
	to respond before the file is returned to the Board for 
	further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



